 Case 1:16-cv-01006-LPS Document 39 Filed 11/05/18 Page 1 of 1 PageID #: 204




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

GLENN A. SEGO,JR.,

               Plaintiff,

       v.                                               Civ. No. 16-1006-LPS

AMANDA PINI, et al.,

               Defendants.



       At Wilmington this
                              r+t.
                                ~

                             _j__
                                     SHOW CAUSE ORDER
                                            N~ .Jt.,.,,..b~/
                                     day of 9btQ'b6lr, 2018;

       WHEREAS, Defendant removed this action on October 28, 2016;

       WHEREAS, more than three months having passed since Plaintiff took any action in this

case, Plaintiffs last action having occurred on July 23, 2018, when he received notice of his

deposition and Plaintiff having failed to appear for his deposition, or respond to Defendants'

motion for summary judgment and motion for sanctions (see D.I. 29, 35);

       THEREFORE, IT IS ORDERED that:

       On or before    N,. .JtlA.A~V '1o, 2018, Plaintiff shall show cause why this case should
not be dismissed for failure to prosecute, pursuant to D. Del. LR 41.1.




                                                        Hk~~N~.STARK
                                                        UNITED STATES DISTRICT JUDGE
